Citation Nr: 1701510	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  12-27 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for anxiety disorder.

2.  Entitlement to an increased disability rating for bilateral hearing loss, evaluated as 30 percent disabling prior to May 19, 2015, and as 80 percent disabling thereafter.

3.  Entitlement to a disability rating in excess of 10 percent for labyrinthine vertigo.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to special monthly compensation (SMC) under the provisions of 38 U.S.C.A. § 1114(s).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from August 1967 to May 1970, and is a Purple Heart recipient.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from August 2009 and September 2012 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO), as well as a July 2015 rating decision by the RO in Manila, Philippines.  

The issue of TDIU has been raised during the adjudicatory process of the underlying disabilities.  As such, it is part and parcel of the claim for benefits for the underlying disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). In addition, due to the holding of the United States Court of Appeals for Veterans' Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008), the issue of entitlement to SMC is properly considered as part of this appeal.  


FINDINGS OF FACT

1.  Throughout the initial rating period on appeal, the Veteran's anxiety disorder was manifested by occupational and social impairment with deficiencies in most areas.


2.  Prior to May 19, 2015, audiometric testing revealed, at worst, Level VII hearing acuity in the right ear, and Level V hearing acuity in the left ear.

3.  From May 19, 2015, audiometric testing revealed, at worst, Level IX hearing acuity in the right ear, and Level XI hearing acuity in the left ear.

4.  Throughout the increased rating period on appeal, the Veteran's labyrinthine vertigo has been manifested by dizziness and occasional staggering.

5.  The Veteran was rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected anxiety disorder.

6.  Throughout the rating period on appeal, the Veteran has been in receipt of a total rating based on individual unemployability due to his service-connected anxiety disorder alone, as well as additional service-connected disabilities rated at at least 60 percent, separate and distinct from anxiety disorder and involving different anatomical segments or bodily systems. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent disability rating for anxiety disorder have been met for the entire initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9413 (2016).

2.  The criteria for a disability rating in excess of 30 percent for bilateral hearing loss have not been met for any part of the rating period prior to May 19, 2015.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).

3.  The criteria for a disability rating in excess of 80 percent for bilateral hearing loss have not been met for any part of the rating period from May 19, 2015.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent disability rating for labyrinthine vertigo have been met for the entire increased rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.87, Diagnostic Code (DC) 6204 (2016).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).

6.  The criteria for special monthly compensation at the housebound rate have been met for the entire rating period on appeal.  38 U.S.C.A. §§ 1114(s), 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Rating Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As is the case with the hearing loss and vertigo ratings, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Initial Rating for Anxiety Disorder

The Veteran contends that he is entitled to a higher initial disability rating for his service-connected anxiety disorder based on his symptoms of social isolation, anger, irritability, depression, nightmares, and flashbacks.

In the August 2009 rating decision on appeal, the RO granted service connection for anxiety disorder and assigned an initial 10 percent disability rating, effective from February 6, 2009, the date the Veteran's claim for service connection was received.  In a September 2012 rating decision, the RO granted a higher 30 percent disability rating, effective from February 6, 2009.    

The Veteran's anxiety disorder has been evaluated pursuant to 38 C.F.R. § 4.130, DC 9413.  A 10 percent disability rating is assigned when the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443; Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In assessing the evidence of record, the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score in the range of 51 to 60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)." A GAF score in the range of 61 to 70 reflects "Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  

After reviewing all the lay and medical evidence of record and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence supports a 70 percent disability rating, but no higher, for the entire initial rating period on appeal. 

Specifically, throughout the rating period on appeal, the Veteran's psychiatric disability has been manifested by occupational and social impairment with deficiencies in most areas due to symptoms such as depressed mood, anxiety, anger, and irritability, which contribute to his social isolation, as well as his occasional suicidal ideation, panic attacks, and sleep impairment due to nightmares, which more nearly approximates the criteria for a 70 percent rating.  

For instance, in February 2009, the Veteran was referred for urgent mental health care for suicidal ideation, reflecting a disability picture more commensurate with a higher 70 percent disability rating.  

In March 2009, he reported having fits of rage, and stated that he often felt angry, irritable, belligerent, indifferent, and apathetic, and that he experienced flashbacks and startled easily.  He stated that he could be explosive and confrontational.  He also stated that he did not have many close friends.  He had been married to his second wife for seven years.  He was fully oriented, had normal speech, good judgment, partial insight, normal thought processes and content, and no current suicidal or homicidal ideations.  The VA psychiatrist diagnosed PTSD and dysthymic disorder and assigned a GAF score of 63.  

The Veteran was afforded a VA examination in July 2009.  He reported depressed mood.  He described his marriage as "pretty good," but stated he did not get along with his adult daughter.  He again stated that he did not have any close friends, but had a number of acquaintances.  He was clean and appropriately dressed, and his speech was normal.  Mood was anxious.  He was oriented to person and place, but missed the correct date by one day.  Thought processes and content were unremarkable.  Judgment and insight were intact.  He denied sleep impairment, hallucinations, and obsessive/ritualistic behavior.  He also denied suicidal and homicidal ideations.  Impulse control was fair.  The examiner noted no problems with activities of daily living.  Memory was normal.  The VA examiner opined that the Veteran did not meet the criteria for PTSD, but diagnosed anxiety disorder NOS and adjustment disorder with depressed mood.  The examiner assigned a GAF score of 65, and stated that the Veteran's psychiatric symptoms were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

In August 2009, VA treatment notes indicate that the Veteran had been attacking his spouse at night without recall in the morning, and that his wife had left the house because the Veteran was becoming increasingly aggressive and had more swings into depression.  Later that month, he reported that he had lost his job two months prior, and that he had been feeling frustrated and irritated and that his sleep was restless.  

In November 2009, he reported chronic insomnia, and stated that he was dysphoric, easily irritated, and that he became verbally aggressive.  

In February 2010, the Veteran reported that his wife was leaving him.  He stated that he felt very frustrated, dysphoric, and was having difficulty coping.  He also described himself as being explosive.  Mood was angry and dysphoric.  

In a June 2010 letter, the Veteran's wife stated that the Veteran was isolated to the point of having no friends or social interaction, that he no longer took care of his personal hygiene, and that he slept on and off most of the day.  She also stated that his violent outbursts were becoming more frequent.  

In September 2010, the Veteran reported having recent mood swings.  He stated that his wife expressed concern about his irritability, decreased activity level, and decreased  somewhat.  During the examination, he had mildly pressured speech and reported that he continued to feel somewhat overwhelmed and at loose ends.  His mood was reported as "so-so," and his affect was blunted to constricted.  He reported ongoing sleep disturbance due to frequent nightmares.  His thinking was somewhat pre-occupied and goal-directed with some tangentiality observed.  

In January 2011, the Veteran reported ongoing social isolation and irritability and stated that he had not left his house in two months secondary to decreased mobility due to having to push a large oxygen tank.  He stated that his worsening health had exacerbated his depression, and that he had experienced increased mood swings and irritability.

In June 2011, the Veteran stated that he struggled with panic attacks and agoraphobia, that he was very self-isolating, and that he struggled with ongoing anger, irritability, and emotional numbing.  His affect ranged from blunted to constricted.  He reported ongoing sleep disturbance secondary to nightmares and low energy level.  

In October 2011, he reported similar symptoms, with panic attacks occurring almost daily.  He stated that he did not leave the house except to run errands, and that when he did leave the house, he felt on edge and irritable.  VA treatment notes demonstrate similar symptoms in 2012.

He was afforded another VA examination in July 2012.  He reported that his marriage had its ups and downs, and that he spent his time on his computer or playing with his dogs.  He reported that he experienced depressed mood once a week, and that it lasted from a few hours to two days.  He said that he experienced moderate to severe anxiety most of the time.  He also stated that he was angry and irritable all the time, that he was easily startled, and always felt on alert.  The examiner assigned a GAF score of 60 and stated that his psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.

In October 2012, the Veteran's VA treating psychologist, Dr. H., wrote that she had treated the Veteran since 2006, and that she believed he was totally and permanently unemployable due to his service-connected disability.  She stated he would need indefinite treatment with medication and individual and group therapy.

In May 2014, the Veteran reported that he had moved to the Philippines and was now divorced from his wife.  His mood was stressed, and he reported ongoing sleep disturbance with nightmares and flashbacks.  It was noted that he had chronic long-standing suicidal thoughts and feelings, which he currently denied.  

The Board acknowledges that there is significant evidence against the assignment of a 70 percent disability rating.  For instance, the GAF scores assigned throughout the initial rating period, which range from 60 to 65, reflect mild to moderate symptoms.  Moreover, throughout the initial rating period, judgment and thinking have been evaluated as fair to good.  However, in light of the level of social isolation reported by the Veteran and his wife, as well as the occasional suicidal ideation and angry outbursts, the Board finds that the overall disability picture is more accurately reflected by a 70 percent disability rating.  

In sum, the Board finds that the evidence relevant to the initial rating period on appeal is at least in equipoise as to whether the Veteran's psychiatric disability causes occupational and social impairment with deficiencies in most areas.  In this regard, the Board in particular notes the symptoms of depressed mood, anxiety, anger, and irritability, which contributed to his social isolation, as well as his occasional suicidal ideation panic attacks, and sleep impairment due to nightmares.  

The Board finds that the weight of the evidence is against the assignment of an even higher 100 percent disability rating, because the evidence does not demonstrate total occupational and social impairment.  For instance, an August 2014 VA treatment note indicates that, although the Veteran still kept mostly to himself, he had a girlfriend.  In addition, as noted above, the 2009 and 2012 VA examiners opined that the Veteran's psychiatric symptoms caused a level of occupational and social impairment commensurate with 10 and 30 percent disability ratings, respectively.  As also noted above, his GAF scores have reflected only mild to moderate symptoms.  Finally, the Veteran's examining and treating physicians have consistently found his judgment to be intact and thought processes coherent throughout the initial rating period on appeal, weighing against a finding that he experiences deficiencies in those areas and, therefore, against even the assignment of the 70 percent disability rating granted herein.  

Increased Rating for Hearing Loss

Next, the Veteran is in receipt of a 30 percent disability rating for his service-connected bilateral hearing loss prior to May 19, 2015, and an 80 percent disability rating thereafter.  He contends that he is entitled to a higher rating because of the significant impact his hearing loss has on his daily life.  For instance, in the November 2016 Appellant's Brief, his representative states that he has to turn up the television volume higher than usual, that he has developed a habit of talking loudly, and that he has difficulty understanding speech in the presence of background noise, in groups, and when he cannot seek the speaker's face.    

His hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, and there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second, or hertz (Hz).  

The rating criteria for hearing loss establish 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  The rows in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the row appropriate for the percentage of discrimination and the column appropriate to the puretone decibel loss. The percentage disability evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the row appropriate for the numeric designation for the ear having the better hearing acuity and the column appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87.

In addition, under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies, 1000, 2000, 3000, and 4000 Hz, is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  

After a review of all the evidence in this Veteran's case, the Board finds that the weight of the evidence is against his appeal for a disability rating in excess of 30 percent prior to May 19, 2015, and in excess of 80 percent from May 19, 2015, for bilateral hearing loss.  

The Board will first discuss the rating period prior to May 19, 2015, during which time the Veteran was in receipt of a 30 percent disability rating.  During this period, audiometric testing revealed, at worst, Level VII hearing acuity in the right ear, and Level V hearing acuity in the left ear, which results in a 30 percent disability rating under Table VII.  See 38 C.F.R. § 4.85.

The evidence includes a July 2009 VA examination report, which reflects puretone thresholds of 25, 40, 90, 85, and 85 decibels in the right ear, and 25, 45, 85, 90, and 80 decibels in the left ear at the test frequencies 500, 1000, 2000, 3000, and 4000 Hz, respectively, with an average puretone threshold of 75 decibels in each ear.  The speech recognition scores were 64 percent in the right ear, and 78 percent in the left ear.  Using Table VI, the hearing impairment is Level VII in the right ear and Level V in the left ear.  This results in a 30 percent disability evaluation under Table VII.  See 38 C.F.R. § 4.85.  Therefore, the July 2009 VA examination report weighs against the assignment of a rating in excess of 30 percent, as it does not show hearing impairment that exceeds the criteria for a 30 percent rating.

At a July 2012 VA examination, an audiogram reflected puretone thresholds of 30, 55, 90, 90, and 90 decibels in the right ear, and 30, 50, 80, 80, and 80 decibels in the left ear at the test frequencies 500, 1000, 2000, 3000, and 4000 Hz, respectively, with an average puretone threshold of 81 decibels in the right ear and 73 decibels in the left ear.  The speech recognition scores were 60 percent in the right ear, and 80 percent in the left ear.  The puretone results in the right ear meet the exceptional pattern criteria under 38 C.F.R. § 4.86(a); however, application of Table VIA does not result in the assignment of a higher level of hearing impairment.  Using Table VI, the hearing impairment is Level VII in the right ear and Level IV in the left ear.  This results in a 20 percent disability evaluation under Table VII.  See 38 C.F.R. § 4.85.  Therefore, the July 2012 VA examination report also weighs against the assignment of a rating in excess of 30 percent, as it does not show hearing impairment that even meets the criteria for a 30 percent rating.

The Veteran's level of hearing loss disability, as reflected by audiometric test scores and speech recognition test scores, does not establish entitlement to a disability rating in excess of 30 percent for bilateral hearing loss for any part of the rating period prior to May 19, 2015. 

The Board also notes that, in the July 2009 VA examination report, the VA examiner commented that the Veteran's hearing loss would have significant effects on his occupation in that he reported difficulty understanding speech in noise.  The July 2012 VA examiner also noted that the Veteran's hearing loss would impact the ordinary conditions of daily life, including the ability to work, in that he reported decreased hearing acuity.  The Board finds that the conclusions regarding the effects of the hearing loss disability on daily life and occupation do not warrant a disability rating in excess of 30 percent for bilateral hearing loss prior to May 19, 2015.  Indeed, as noted above, the audiometric test scores and speech recognition scores at the July 2012 VA examination did not even meet the criteria for a 30 percent rating; thus, the 30 percent disability rating adequately compensates the Veteran for his hearing loss disability prior to May 19, 2015.  

Turning to the period from May 19, 2015, the Board reiterates its finding that the weight of the evidence is against the assignment of a disability rating in excess of 80 percent.  From May 19, 2015, audiometric testing revealed, at worst, Level IX hearing acuity in the right ear, and Level XI hearing acuity in the left ear, which results in an 80 percent disability rating under Table VII.  See 38 C.F.R. § 4.85.

The Veteran was afforded a VA examination in July 2015, at which an audiogram revealed puretone thresholds of 35, 45, 85, 80, and 85 decibels in the right ear, and 40, 55, 80, 70, and 70 decibels in the left ear at the test frequencies 500, 1000, 2000, 3000, and 4000 Hz, respectively, with average puretone thresholds of 74 decibels in the right ear and 69 in the left ear.  The speech recognition scores were 40 percent in the right ear, and 16 percent in the left ear.  Although the results for the left ear meet the criteria under 38 C.F.R. § 4.86(a), application of Table VI results in the assignment of a higher level of hearing impairment.  Using Table VI, the hearing impairment is Level IX in the right ear and Level XI in the left ear.  This results in a 80 percent disability evaluation under Table VII.  See 38 C.F.R. § 4.85.  Therefore, the July 2015 VA examination report weighs against the assignment of a rating in excess of 80 percent.

The Board acknowledges the Veteran's contentions that his hearing loss disability is worse than is reflected by the currently assigned disability ratings.  However, as noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to numeric designations assigned to official audiometric results.  See Lendenmann, 3 Vet. App. at 345. 

For these reasons, the Board finds that the claim for a disability rating in excess of 30 percent prior to May 19, 2015, and in excess of 80 percent from May 19, 2015, for bilateral hearing loss must be denied.  The Board has considered the doctrine of affording the Veteran the benefit of the doubt; however, as the preponderance of the evidence is against higher disability ratings during the portions of the rating period as described above, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this issue on that basis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Increased Rating for Vertigo

Next, the Veteran is in receipt of a 10 percent disability rating for labyrinthine vertigo.  He contends he is entitled to a higher rating because he experiences dizziness and imbalance that results in near-falls.  

The service-connected vertigo has been evaluated under DC 6204.  Under that code, peripheral vestibular disorders are assigned a rating of 30 percent where there is dizziness and occasional staggering.  A 10 percent rating is assigned with occasional dizziness.  See 38 C.F.R. § 4.87.

Turning to the evidence of record, VA treatment notes indicate that in May 2009, the Veteran reported longstanding problems with vertigo along with progressively increasing problems with balance.  

At an August 2012 VA examination, the Veteran reported experiencing problems with balance ever since his separation from active service.  He reported that sometimes he felt as though he was on a roller coaster, and that he had to hold onto the wall in order to prevent falling.  He experienced vertigo more than once weekly and it lasted between one and 24 hours.  On examination, gait was normal and Romberg test was negative.  

VA treatment notes from May 2015 indicate that the Veteran reported feeling like he was going to fall over almost daily.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's vertigo is manifested by both dizziness and occasional staggering (supported by his report of experiencing near-falls and having to hold onto walls to prevent falling), and that, therefore, a 30 percent disability rating is warranted for the entire increased rating period on appeal.  This is the highest disability evaluation which can be assigned under DC 6204, and there are no other applicable diagnostic codes that would allow for an even higher rating.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's service-connected disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned herein were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).




TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, the Veteran contends that he is unable to secure employment due to his service-connected disabilities.  He last worked in 2009.  Although he was laid off from his last job due to reduction of force, he contends that his hearing loss and service-connected psychiatric disability were also factors.  

Service connection has been established for bilateral hearing loss, evaluated as 30 percent disabling prior to May 19, 2015, and as 80 percent disabling from May 19, 2015; anxiety disorder, evaluated as 70 percent disabling; labyrinthine vertigo, evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; and prostatitis and scars, both evaluated as noncompensably disabling.  

The Veteran has a combined disability rating of 90 percent prior to May 19, 2015, and a combined disability rating of 100 percent from May 19, 2015.  Therefore, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met because the Veteran has two or more disabilities with a combined rating of at least 70 percent with one disability rated at at least 40 percent.

As noted above, the Veteran is in receipt of a 100 percent combined schedular rating from May 19, 2015.  As set out above, a TDIU rating is contingent on the schedular rating being less than total.  38 C.F.R. § 4.16(a).  However, in Bradley, 22 Vet. App. 280, the Court held that the issue of entitlement to TDIU may not be moot based on the assignment of a total schedular rating under certain circumstances, in particular where SMC could be awarded based on the consideration of a TDIU rating under 38 U.S.C.A. § 1114(s).  See also Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of SMC.  

As will be explained below, the circumstances of this case are like those in Bradley, and the Board has thus considered and granted TDIU for the entire rating period on appeal.   

After a review of all the evidence, the Board concludes that the evidence is at least in equipoise as to whether the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities for the entire period on appeal.

The evidence in favor of the claim for TDIU includes multiple statements from the Veteran and his representative showing their belief that the Veteran is unemployable due to his service-connected disabilities (see, e.g., VA Form 21-8940, submitted in December 2016).     

In addition, the VA treatment records and examination reports all indicate significant occupational impairment due to the service-connected anxiety disorder.  For instance, as discussed above, in October 2012, his treating VA psychologist wrote that he was totally and permanently unemployable due to his service-connected disabilities.    



It is clear that the Veteran has significant occupational impairment due to his service-connected anxiety disorder, as demonstrated by the 70 percent disability rating assigned herein.  Therefore, the Board finds that the evidence at least in equipoise as to whether the Veteran is unable to secure gainful employment due solely to his service-connected anxiety disorder.  Because the evidence demonstrates entitlement to a TDIU based on a single service-connected disability (anxiety disorder), the Board has granted a TDIU for entire rating period, despite the 100 percent combined rating effective from May 19, 2015, to maximize the Veteran's benefits.      

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU are met for the entire rating period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Entitlement to SMC

The Court has held that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie, 24 Vet. App. at 250; AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley.  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.  See Bradley at 294 (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").

Special monthly compensation is payable at a specified rate if a veteran under 38 U.S.C.A. § 1114(s) when a veteran has a single service-connected disability rated as 100 percent and:

(1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or,


(2) is permanently housebound by reason of service-connected disability or disabilities.  38 C.F.R. § 3.350(i).

For the purpose of meeting the first criterion, a TDIU may meet the criterion, but only if assigned for a single disability.  See Bradley; Buie.  While the separate disabilities rated as 60 percent disabling must involve separate and distinct anatomical segments or body systems, the fact that the total disability and the independent 60 percent disabilities result from a common etiological agent will not preclude entitlement.

With regard to the permanently housebound requirement, this is met where a veteran is substantially confined as a direct result of a service-connected disability to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinic areas, and it is reasonably certain that the disability or disabilities and resulting confinement will continue throughout his or her lifetime.  Id.

In this case, the Board notes that as a result of this decision, a TDIU due to service-connected anxiety disorder has been granted for the entire rating period on appeal (from February 6, 2009).  Thus, for SMC purposes, this disability satisfies the requirement of a "service-connected disability rated as total."  See Buie at 251; see also Bradley at 293.  

Because the Veteran has a single service-connected disability rated as total (his TDIU due solely to service-connected anxiety disorder), and has an additional service-connected disabilities (hearing loss, vertigo, and tinnitus) that are independently rated at at least 60 percent, the criteria for SMC at the housebound rate have been met for the entire rating period on appeal.  

Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted effective February 6, 2009.  




Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VA's duty to notify was satisfied by way of a March 2009 letter.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  

The Veteran has been afforded adequate examinations on the issues decided herein.  VA provided the Veteran with examinations in July 2009, July 2012, and July 2015.  The Veteran's history was taken, and complete examinations were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).



ORDER

A 70 percent disability rating for service-connected anxiety disorder, but no higher, is granted for the entire initial rating period on appeal.

A disability rating in excess of 30 percent for bilateral hearing loss is denied for the period prior to May 19, 2015.

A disability rating in excess of 80 percent for bilateral hearing loss is denied for the period from May 19, 2015.  

A 30 percent disability rating for labyrinthine vertigo is granted for the entire rating period on appeal.

A total rating based on individual unemployability due to service-connected disabilities (TDIU) based on the 70 percent rating for anxiety disorder is granted for the entire rating period on appeal.

Special monthly compensation under the provisions of 38 U.S.C.A. § 1114(s) is granted for the entire rating period on appeal.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


